Case 2:17-cr-20830-RHC-DRG ECF No. 129 filed 05/21/20             PageID.1399     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,
 v.                                                      Case No. 17-20830

 DEONNE DOTSON,

               Defendant.
                                                /

       OPINION AND ORDER DENYING DEFENDANT’S MOTION TO RECUSE

        Pending before the court is Defendant’s most recent attempt to remove the

 undersigned judge from this case. Defendant files the instant motion pursuant to 28

 U.S.C. § 144 and 28 U.S.C. § 455(a) and raises the same argument he raised in his

 earlier motion for reassignment; that the undersigned’s “opinion that the sentencing

 guidelines are simply inadequate,” based on statements made by the court in

 sentencing a defendant in another case, necessities recusal in the present action. (ECF

 No. 122, PageID.1374.) This precise argument was twice rejected by this court— its

 order denying Defendant’s motion for reassignment (ECF No. 49) and its order denying

 reconsideration (ECF No. 57)—and twice rejected by the Sixth Circuit Court of Appeals,

 first in its order denying Defendant’s petition for a writ of mandamus (ECF No. 61), and

 second in its order denying Defendant’s motion for rehearing en banc. Order Denying

 Rehearing En Banc, In Re: Deonne Dotson, No. 19-1682 (6th Cir. Dec. 4, 2019).

        As the court explained in detail in its order denying Defendant’s motion for

 reassignment, “judicial rulings alone almost never constitute a valid basis for a bias or

 partiality motion.” Liteky v. Unites States, 510 U.S. 540, 555 (1994). Thus, the court’s
Case 2:17-cr-20830-RHC-DRG ECF No. 129 filed 05/21/20                                       PageID.1400   Page 2 of 2



 statements to a different defendant in another case do not justify recusal. The only

 difference between the Defendant’s initial motion for reassignment and his current

 motion to recuse is the procedural posture of this case; Defendant has now been found

 guilty on several charges by a jury and faces sentencing. The pending motion presents

 no compelling legal or factual basis for the court to depart from its earlier determination

 that recusal is not appropriate. Accordingly,

             IT IS ORDERED that Defendant’s Motion to Recuse (ECF No. 122) is DENIED.

                                                                         s/Robert H. Cleland        /
                                                                         ROBERT H. CLELAND
                                                                         UNITED STATES DISTRICT JUDGE

 Dated: May 21, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 21, 2020, by electronic and/or ordinary mail.

                                                                         s/Lisa Wagner               /
                                                                         Case Manager and Deputy Clerk
                                                                         (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\17-20830.DOTSON.deny.motion.to.recuse.HEK.docx




                                                                                  2
